

 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO CREDIT AGREEMENT




THIRD AMENDMENT (the “Amendment”) entered into as of May 21, 2010 by and between
CPI AEROSTRUCTURES, INC. (the “Borrower”), and SOVEREIGN BANK (the “Bank”).


WHEREAS, the Borrower and the Bank are parties to that Amended and Restated Loan
Agreement dated as of August 13, 2007, as amended by that  First  Amendment
dated as of October 22, 2008 and that Second Amendment dated as of July 7, 2009,
as same may be hereafter amended and modified (the “Agreement”); and


WHEREAS, the Borrower has requested that the Bank make available, and the Bank
has agreed to extend to Borrower, an additional $500,000.00 under the revolving
credit facility, subject to the provisions hereof; and


WHEREAS, the Borrower has requested that the Bank amend and extend, and the Bank
has agreed to amend and extend, certain provisions of the Agreement, subject to
the terms and conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement.


2. Subject to the terms and conditions hereof, the Agreement is hereby amended
as follows:


(A) Section 1.1 is amended by deleting the definition of Termination Date
contained therein, and  substituting the following therefor:




“‘Termination Date’ shall mean (i) with respect to Revolving Credit Loans,
August 31, 2013, or (ii) with respect to the Term Loan, the Maturity Date, or if
such dates are not a Business Day, the Business Day next succeeding such date.”




(B)           Section 2.1 is amended by deleting the language contained therein
and substituting the following therefor:


“2.1          Revolving Credit Commitment.  Subject to the terms and conditions
hereof, the Bank agrees to make revolving credit loans to the Borrower
(collectively, the “Revolving Credit Loans”) from time to time during the
Commitment Period in the aggregate principal amount at any one time outstanding
of up to (but not exceeding) $4,000,000.00, as such maximum available amount may
be hereafter reduced as provided in this Agreement (the “Commitment”).  During
the Commitment Period, the Borrower may use the Commitment for obtaining
Revolving Credit Loans by borrowing, paying, prepaying in whole or in part and
reborrowing on a revolving basis, all in accordance with the terms and
conditions hereof provided that no more than six (6) types of Libor Rate Loans
may be outstanding at any time.”
 
 

--------------------------------------------------------------------------------

 




(C)           Section 2.2 is amended by deleting the language contained therein
and substituting the following therefor:


“2.2           Revolving Credit Note.  The Revolving Credit Loans made by the
Bank to the Borrower pursuant to Section 2.1 hereof shall be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit A hereto
with appropriate insertions (the “Revolving Credit Note”), payable to the order
of the Bank and representing the obligation of the Borrower to pay the lesser of
(a) the amount of the Commitment, or (b) the aggregate unpaid principal amount
of all Revolving Credit Loans made by the Bank to the Borrower, with interest
thereon as hereinafter prescribed.  The Revolving Credit Note shall (i) be dated
the date hereof, (ii) be stated to mature on the Termination Date and (iii) bear
interest with respect to the unpaid principal balance thereof from time to time
outstanding at a rate per annum to be elected by the Borrower in accordance with
the notice provisions set forth in Section 2.3 hereof, and, in the case of Libor
Rate Loans, for the Interest Period therein specified, equal to (y) the greater
of 3.75% or 3.25% in excess of the Libor Rate, or (z) the greater of 3.75% or
.50% in excess of the Prime Rate.  All computations of interest under this
Agreement shall be made on the basis of a three hundred sixty (360) day year and
the actual number of days elapsed.  In all cases, interest shall be payable as
provided in Section 2.9(a) hereof, subject to Section 10.13 hereof.  After any
stated or accelerated maturity, the Revolving Credit Note shall bear interest at
the rate set forth in Section 2.9(c) hereof, subject to Section 10.13 hereof.”


(D)           Exhibit A of the Agreement is hereby amended by deleting same and
substituting therefor Exhibit A annexed hereto.


(E)           Except as amended herein, all other provisions of the Agreement
shall remain in full force and effect, and are hereby ratified.


3.           The Bank and the Borrower agree that as of May 19, 2010, the
aggregate outstanding principal amount of:  (i) the Revolving Credit Loans as
evidenced by the Revolving Credit Note is $0, and interest has been paid through
May 1, 2010.


4.           The Borrower hereby represents and warrants to the Bank that:


(a)           Each and every of the representations and warranties set forth in
the Agreement is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety; provided, however, that the
December 31, 2006 date in Section 3.1 of the Agreement shall be deemed to be
December 31, 2009, and the March 31, 2007 date in Section 3.1 of the Agreement
shall be deemed to be March 31, 2010.


(b)           No Default or Event of Default and no event or condition which,
with the giving of notice or lapse of time or both, would constitute such a
Default or Event of Default, now exists or would exist after giving effect
hereto.


(c)           There are no defenses or offsets to the Borrower's obligations
under the Agreement, the Notes or the Loan Documents or any of the other
agreements in favor of the Bank referred to in the Agreement.


5.           It is expressly understood and agreed that all collateral security
for the Loans and other extensions of credit set forth in the Agreement prior to
the amendment provided for herein is and shall continue to be collateral
security for the Loans and other extensions of credit provided in the Agreement
as herein amended, including (without limitation) Borrower’s obligations under
the Master Agreement, except those receivables sold in accordance with Section
7.7 of the Agreement as amended herein.  Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
document and instrument executed by the Borrower pursuant to the Agreement
continues in full force and effect, is ratified and confirmed and is and shall
continue to be applicable to the Agreement (as herein amended).

 
6.           The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of any other term or
condition of the Agreement or any of the documents referred to therein, or (b)
prejudice any right or rights which the Bank may now have or may have in the
future under or in connection with the Agreement or any documents referred to
therein.  Whenever the Agreement is referred to in the Agreement or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Agreement as modified by
this Amendment.


7.           The Borrower agrees to pay on demand, and the Bank may charge any
deposit or loan account(s) of the Borrower, all expenses (including reasonable
attorney’s fees) incurred by the Bank in connection with the negotiation and
preparation of the Agreement as amended hereby.
 
2

--------------------------------------------------------------------------------

 


8.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:


(a) The Bank shall have received four (4) executed, original counterparts of
this Amendment together with the original, executed Amended and Restated
Revolving Credit Note.


(b) The Bank shall have received updated UCC searches of the Borrower, a current
Good Standing Certificate for the Borrower from New York State and an opinion of
counsel, in each case satisfactory to the Bank and its counsel.


(c) The Bank shall have received four (4) executed counterparts of the Officer's
Certificate of the Borrower together with any other action (in form and
substance satisfactory to the Bank and its counsel) taken by the Borrower to
authorize the execution, delivery and performance of this Amendment and such
other documents as the Bank or its counsel may require.


(d) The Bank shall have received (i) an extension fee with respect to the
Revolving Credit Note of $5,000.00, and (ii) payment of the fees and
disbursements of the Bank’s outside counsel with respect to this Amendment.


9.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Bank retroactive
to such date.


10.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


CPI AEROSTRUCTURES, INC.




 
By:
/s/ Vincent Palazzolo
   
Vincent Palazzolo
   
Chief Financial Officer




SOVEREIGN BANK





 
By:
/s/ Christine Gerula
   
Christine Gerula
   
Senior Vice President



 
 
3 

--------------------------------------------------------------------------------

 

State of New York, County of Suffolk, ss:


On the 24 day of May, in the year 2010, before me the undersigned, personally
appeared VINCENT PALAZZOLO, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
                           



 
/s/ Catherine Clare
   
Notary Public
 

                                

 


State of New York, County of Suffolk, ss:


On the 25th day of May, in the year 2010, before me the undersigned, personally
appeared CHRISTINE GERULA, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that she executed the same in her
capacity, and that by her signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
                            



 
/s/____________
   
Notary Public
 


                                 






 

4
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF AMENDED AND RESTATED
REVOLVING CREDIT NOTE


             $4,000,000.00
Melville, New York
As of May 21, 2010



CPI AEROSTRUCTURES, INC., a New York corporation (the “Borrower”), for value
received, hereby promises to pay to the order of SOVEREIGN BANK (the “Bank”) on
the Termination Date (as such term is defined in the Agreement), at the office
of the Bank specified in Section 10.1 of the Credit Agreement dated as of August
13, 2007, as amended by that First Amendment dated  as of October 22, 2008, that
Second Amendment dated as of July 7, 2009 and that Third Amendment dated as of
May 21, 2010, each between the Borrower and the Bank, as amended from time to
time (as so amended, the “Agreement”; terms defined in the Agreement shall have
their defined meanings when used in this Note), in lawful money of the United
States of America and in immediately available funds the principal amount of
FOUR MILLION AND 00/100 ($4,000,000.00) DOLLARS or, if less than such principal
amount, the aggregate unpaid principal amount of all Revolving Credit Loans made
by the Bank to the Borrower pursuant to Section 2.1 of the Agreement.  The
Borrower further promises to pay interest at said office in like money on the
unpaid principal balance of this Note from time to time outstanding at an annual
rate as selected by the Borrower pursuant to the terms of Section 2 (inclusive)
of the Agreement.  Interest shall be computed on the basis of a 360-day year for
actual days elapsed and shall be payable as provided in the Agreement.  All
Loans made by the Bank pursuant to subsection 2.1 of the Agreement and payments
of the principal thereon may be endorsed by the holder of this Note on the
schedule annexed hereto, to which the holder may add additional pages.  The
aggregate net unpaid amount of Revolving Credit Loans set forth in such schedule
shall be presumed to be the principal balance hereof.  After the stated or any
accelerated maturity hereof, this Note shall bear interest at a rate as set
forth in the Agreement, payable on demand, but in no event in excess of the
maximum rate of interest permitted under applicable law.


This Note is the Revolving Credit Note referred to in the Agreement, and is
entitled to the benefits thereof and may be prepaid, and is required to be
prepaid, in whole or in part (subject to the indemnity provided in the
Agreement) as provided therein.


Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.


This Note shall replace and supersede the Revolving Credit Note made by the
Borrower to the order of the Bank dated August 13, 2007 and the Amended and
Restated Revolving Credit Note made by the Borrower to the order of the Bank
dated as of July 7, 2009 (collectively, the “Prior Note”); provided, however,
that the execution and delivery of this Note shall not in any circumstance be
deemed to have terminated, extinguished or discharged the Borrower’s
indebtedness under such Prior Note, all of which indebtedness shall continue
under and be governed by this Note and the documents, instruments and agreements
executed pursuant hereto or in connection herewith.  This Note is a replacement,
consolidation, amendment and restatement of the Prior Note and IS NOT
NOVATION.  The Borrower shall also pay and this Note shall also evidence any and
all unpaid interest on the Revolving Credit Loans made by the Bank to the
Borrower pursuant to Prior Note, and at the interest rate specified in the
Agreement, for which this Note has been issued as replacement therefore.




This Note shall be construed in accordance with and governed by the laws of the
State of New York.


                                                                

                               CPI AEROSTRUCTURES, INC.

 
/s/ Vincent Palazzolo
Cheif Financial Officer
       




 
 

--------------------------------------------------------------------------------

 






























 
5
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE OF LOANS AND PAYMENT OF PRINCIPAL

TO AMENDED AND RESTATED REVOLVING CREDIT NOTE
DATED AS OF MAY 21, 2010
BY
CPI AEROSTRUCTURES, INC.
TO
SOVEREIGN BANK



     
Last Day
Balance
     
Amount
Interest Rate
of Interest
Principal Paid
Remaining
Notation
Date
Of Loan
 
Period
 
Unpaid
Made By
                                                                               
                                                                               
                                                                               
                                       






 

6
 
 
 

--------------------------------------------------------------------------------

 
